UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number:001-36051 QUINPARIO ACQUISITION CORP. (Exact name of registrant as specified in its charter) Delaware 46-2891139 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) c/o Quinpario Partners I, LLC 12935 N. Forty Drive Suite 201 St. Louis, Missouri (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(314) 548-6200 Not Applicable (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x Smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yesx No¨ As of November 12, 2013, there were 24,608,333 shares of common stock of the Company issued and outstanding. QUINPARIO ACQUISITION CORP. (a development stage company) TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 Interim Balance Sheet 3 Interim Statements of Operations 4 Interim Statement of Changes in Stockholders’ Equity 5 Interim Statement of Cash Flows 6 Notes to Interim Financial Statements 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 Forward Looking Statements 15 Overview 15 Results of Operations 15 Liquidity and Capital Resources 16 Critical Accounting Policies 17 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 18 ITEM 4. CONTROLS AND PROCEDURES 18 PART II. OTHER INFORMATION 18 ITEM 1. LEGAL PROCEEDINGS 18 ITEM 1A. RISK FACTORS 18 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 18 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 19 ITEM 4. MINE SAFETY DISCLOSURES 20 ITEM 5. OTHER INFORMATION 20 ITEM 6. EXHIBITS 20 Ex-31.1 Ex-31.2 Ex-32.1 Ex-32.2 2 PART 1 – FINANCIAL INFORMATION ITEM 1.INTERIM FINANCIAL STATEMENTS QUINPARIO ACQUISITION CORP. (a development stage company) Interim Balance Sheet (unaudited) September 30, 2013 ASSETS: Current assets: Cash $ Prepaid insurance Total current assets Investments held in Trust Account Total assets $ LIABILITIES AND STOCKHOLDERS' EQUITY: Current liability: Accrued expenses $ Other liability: Deferred underwriters' fee Total liabilities Commitments and contingencies Common stock subject to possible redemption; 16,373,500 shares (at redemption value) Stockholders' equity: Preferred stock, $0.0001 par value; 1,000,000 shares authorized; none issued and outstanding - Common stock, $0.0001 par value; 43,000,000 shares authorized; 8,234,833 shares issued and outstanding (which excludes 16,373,500 shares subject to possible redemption) Additional paid-in capital Deficit accumulated during the development stage - Total stockholders' equity Total liabilities and stockholders' equity $ See accompanying notes to interim financial statements 3 QUINPARIO ACQUISITION CORP. (a development stage company) Interim Statement of Operations (unaudited) Three months ended September30, 2013 For the period from May 31, 2013 (inception) to September30, 2013 Revenue $
